Citation Nr: 0906032	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  04-34 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran served on active duty from March 1967 to December 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
January 2003 rating determination by the above, Regional 
Office (RO).  

On August 16, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), which reversed a decision 
of the Board that had denied service connection for 
disabilities claimed as a result of exposure to herbicides 
(including the dioxin in Agent Orange).  VA disagreed with 
the Court's decision in Haas and sought to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of VA imposed a temporary 
stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  

On May 8, 2008, the Federal Circuit issued its decision in 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) where it 
reversed the Veterans Court, holding that the Veterans Court 
had erred in rejecting VA's interpretation of § 
3.307(a)(6)(iii) as requiring a servicemember's presence at 
some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  

The appellant in Haas filed a petition for a writ of 
certiorari to the Supreme Court, which was denied on January 
21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 
2009) (No. 08-525).  As the stay of Haas-related cases is no 
longer in effect, and in light of the Supreme Court's denial 
of certiorari, VA may resume adjudication of the previously 
stayed cases.  

In addition, the veteran appears to be seeking an increased 
evaluation for his service-connected PTSD (see October 2007 
statement).  Inasmuch as this issue has not been properly 
developed and is not currently before the Board, it is 
referred to the RO for action deemed appropriate.


FINDINGS OF FACT

1.  The Veteran served on the USS Kittyhawk in the waters off 
shore of Vietnam.  His active military service did not 
include duty in or visitation to the Republic of Vietnam.

2.  The Veteran did not have "service in the Republic of 
Vietnam" as defined for purposes of VA compensation 
benefits.

3.  Diabetes mellitus is not shown to be present in service 
or until many years after service, and there is no persuasive 
medical nexus evidence of record otherwise etiologically 
linking this condition to military service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in 
service due to herbicide exposure.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.313 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Certain chronic diseases are subject to 
presumptive service connection if manifest to a compensable 
degree within one year from separation from service.  38 
U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. § 3.309(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  If a Veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, certain diseases, including diabetes mellitus, shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e).  

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313(a).  VA's General Counsel has determined that the 
regulatory definition (which permits certain personnel not 
actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that Republic) 
requires that an individual actually have been present within 
the boundaries of the Republic of Vietnam.  Specifically 
service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam.  See VAOPGCPREC 27-97.  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


Factual Background and Analysis

In this case, the Veteran contends that diabetes mellitus had 
its onset during military service as a result of exposure to 
Agent Orange.  

Service treatment records (STRs) show no diagnosis of 
diabetes mellitus.  On his separation examination in December 
1970, the Veteran had negative results for sugar by 
urinalysis testing.  He was initially diagnosed with diabetes 
mellitus in 2001, approximately 30 years after his separation 
from active duty.  His remaining post service medical records 
reveal that his treatment for diabetes mellitus has been 
continual since that time.  Thus he has been diagnosed with 
one of the enumerated conditions for which presumptive 
service connection due to Agent Orange exposure is available.  

At the outset, the Board notes that the provisions of 
38 U.S.C.A. § 1154(b) (West 2002) have been considered.  
Nonetheless, the Veteran's claim still fails.  There is no 
indication of record, even when considering the Veteran's 
appellate assertions, suggesting that the Veteran was exposed 
to herbicides while engaged in combat.  See VAOPGCPREC 12- 
99.  Thus, independent corroboration of onshore duty or 
visitation in Vietnam is needed.  

Service personnel records show the Veteran served onboard the 
USS Kittyhawk between September 1968 and June 1970 and was 
awarded among other medals, the Vietnam Service Medal.  
However, there is no indication that he served in Vietnam for 
duty or visitation.  It is well established that the Vietnam 
Service Medal was awarded to all members of the Armed Forces 
of the United States serving in Vietnam and contiguous waters 
or airspace thereover, as well as for those who served in 
Thailand, Laos or Cambodia while serving in direct support of 
operations in Vietnam.  See Manual of Military Decorations 
and Awards, 6.6 (U.S. Department of Defense Manual 1348.33-M, 
September 1996).  

In addition, the Board also notes that in Haas v. Nicholson, 
20 Vet. App. 257 (2006), the Court held that, "service in 
the Republic of Vietnam" will, in the absence of 
contradictory evidence, be presumed based upon the Veteran's 
receipt of a Vietnam Service Medal (VSM), without any 
additional proof required that a Veteran who served in waters 
offshore actually set foot on land in the Republic of 
Vietnam.  However, this decision was reversed by the Federal 
Circuit in May 2008.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008) (the VA Court erred in rejecting VA's interpretation of 
§ 3.307(a)(6)(iii) as requiring a servicemember's presence at 
some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.)  
Therefore, the Veteran's receipt of this medal is not 
indicative of his actual service in Vietnam.

The Veteran was then given an opportunity to provide 
additional evidence regarding his service.  The Veteran 
reported that as an aviation electronics mechanic/technician 
he performed maintenance on aircraft contaminated with 
herbicides.  He also stated that he was exposed to Agent 
Orange from the residue of that substance in the water and 
air that he came in contact with.  Most significantly he has 
asserted that his sole contact with the Republic of Vietnam 
was during an unscheduled landing at small an airstrip.  On 
that occasion he was on board a C1A aircraft conducting 
routine in-flight diagnostics when it made an unscheduled 
stop at an airstrip in Vietnam.  The Veteran could not recall 
the name of the airstrip and did not provide the city in 
Vietnam where this incident occurred, but he report waiting 
around the Exchange before returning to the ship.  The 
National Personnel Records Center (NPRC) confirmed that the 
USS Kittyhawk sailed in the official waters of the Republic 
of Vietnam, but noted the record did not indicate whether or 
not the veteran ever set foot there.

Also of record is a lay statement from an individual who 
presumably served on the USS Kittyhawk with the Veteran.  As 
he recalled, the Veteran was on board the C1A aircraft and 
afterwards was told by the Veteran that the flight had been 
diverted to Vietnam.  He could not recall the date.  

Unfortunately the Veteran's service on board the USS 
Kittyhawk, as reflected in the record does not fall within 
the definition of "service in Vietnam" in the relevant 
statutes and regulations.  There is no documentation that he 
made an unscheduled landing in Vietnam and there is no other 
corroborative evidence, such as a flight manifest, to support 
such a finding.  Therefore, without evidence that the Veteran 
was ever present in the Republic of Vietnam or direct proof 
of exposure, exposure to herbicide agents cannot be presumed, 
and the provisions of 38 C.F.R. §§ 3.307(a)(6)(iii) and 
3.309(e) do not apply.  

Nevertheless, even if a veteran is found not to be entitled 
to a regulatory presumption of service connection, the claim 
must still be reviewed to determine if service connection can 
be established on a direct basis.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  

With regard to whether the evidence establishes a direct 
connection between the Veteran's service and his development 
of diabetes mellitus, as previously noted, the STRs in this 
regard are negative.  Additionally, the initial diagnosis of 
diabetes mellitus occurred in 2000, 30 years after separation 
from service, making it impossible to grant him presumptive 
service connection for manifestation of a chronic disability 
within one year after separation from service.  38 C.F.R. 
§§ 3.307 and 3.309.  Nor is there any medical evidence 
whatsoever linking his diabetes mellitus to his military 
service many decades earlier.  After carefully reviewing the 
Veteran's claims file, the Board finds that, in the absence 
of competent medical evidence linking his diabetes mellitus 
to service, the claim must be denied.

In this case a preponderance of the evidence is against the 
claim, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letter sent to the Veteran in April 2002 that fully addressed 
the notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the claim and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  Although it is no longer required, the Veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  The RO also sent him a letter in July 
2006 informing him of the information required by Dingess, 
supra.  Moreover, the Veteran has not demonstrated any error 
in VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  See 
Sanders, supra.  Thus, the Board concludes that all required 
notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The Veteran's in-
service and post-service treatment records are in the claims 
file and VA examinations have been obtained where necessary.  
Thus, it appears that all obtainable evidence identified by 
the Veteran relative to the claim has been obtained and 
associated with the claims file, and he has not identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


